Concurring Opinion

Lenhoff, J.
(concurring) In concurring with this opinion, I wish to point out that though the Bank’s conduct was found by the trial judge to have “tainted' the entire collection process,’’ it came into existence and resulted from and in conjunction with action originating by and from the defendant, Shahram Mashhoud. Consequently, if allowed to stand, the trial judge’s intended, equitable treatment in denying the defendant’s contract obligation to pay attorney’s fees upon default, would reward him for his improper participation. Such a beneficial outcome cannot be permitted to negate the contractual liability of a wrongdoer.